Citation Nr: 1242446	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-38 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred on September 18, 2009.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from February 1999 to December 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision of the Department of Veterans Affairs Medical Center (VAMC) in Gainesville, Florida, which denied entitlement to the benefit sought. 


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated as 30 percent disabling; and right knee swelling with degenerative joint disease, rated as 10 percent disabling.

2.  The Veteran was treated at a private facility on September 18, 2009, for a respiratory disability.

3.  The preponderance of the evidence of record does not show that the medical care provided the Veteran on September 18, 2009, was for treatment of a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred on September 18, 2009, have not been met.  38 U.S.C.A. §§ 1703, 1710, 1725, 1728, 5100, 5101, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326, 17.52, 17.53, 17.54, 17.120, 17.121, 17.130, 17.1000-17.1008 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim, including obtaining all relevant evidence adequately identified in the record and, in some cases, obtaining a medical opinion.  38 U.S.C.A.              § 5103A. 

Initially, the Board finds that because the current claim is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004). 

Notwithstanding the above, the Board has reviewed the case to ascertain whether the claimant has had a fair opportunity to present argument and evidence in support of his claim and concludes that he has. 

Specifically, a review of the record shows that there is no issue as to providing an appropriate application form.  Moreover, while a review of the record does not show that the Veteran was provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in October 2009, or even prior to the April 2010 Supplemental Statement of the Case (SSOC), the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim.  See Shinseki v. Sanders, 129 S.Ct. 1696   (2009).  In essence, by his statements made during the course of the appeal, the Veteran demonstrated actual knowledge as to the elements, specifically, whether his medical condition at the time of the treatment at issue was an emergency, required to grant the claim.   

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the agency of original jurisdiction has obtained and associated with the claims file the records related to the Veteran's treatment at Bert Fish Medical Center on September 18, 2009.  The agency of original jurisdiction also obtained the opinion of a Fee Services Physician in October 2009 which is adequate to allow the Board to adjudicate the claim because it was provided after a review of the relevant private treatment records found in the claims file.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the Board finds that there are no identified, available, and pertinent evidence which is not currently part of the claims file.  Hence, VA has fulfilled its duty to assist the claimant in the prosecution of his claim and adjudication of this appeal may go forward.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

The Merits of the Claim

The Veteran asserts entitlement to reimbursement for the unauthorized expenses incurred on September 18, 2009, on the basis that he claims he was told by his VA physician during treatment on September 15, 2009, that if he experienced a change in dizziness or temperature he should seek VA or emergency care.  He reported that the VA facility in which he was seen on September 15, 2009, was closed in the early hours of September 18, 2009.  He also claimed that he was concerned about his co-worker's recent diagnosis with swine flu.  
In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331   (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Prior Authorization

If VA facilities are not capable of furnishing hospital care or medical services, VA may contract with a non-VA facility in order to provide the required care.  38 U.S.C.A. §§ 1703, 1710.  Non-VA care may be paid for by VA if VA authorizes the care in advance pursuant to 38 C.F.R. § 17.54.  38 C.F.R. §§ 17.52, 17.53.  That section provides, in pertinent part, that the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency which existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph or other communication, made by the Veteran or by others in his or his behalf is dispatched to the VA within 72 hours after the hour of admission.

However, the Veteran does not claim and the record does not show that he received pre-treatment authorization from VA for his private treatment on September 18, 2009.  While the Veteran claims that his medical condition at the time of the September 18, 2009, private treatment was an emergency, he does not claim and the record does not show that he or anyone acting on this behalf sought post-treatment authorization from VA within the meaning of 38 C.F.R. § 17.54 (i.e., within 72 hours). 

Accordingly, the Veteran does not meet the criteria.  He did not receive authorization prior to the private treatment on September 18, 2009.  He did not nor did anyone acting on his behalf seek post-treatment authorization from VA within 72 hours of his receiving the claimed emergency treatment.  Thus, the Board finds that the preponderance of the evidence is against the claim of entitlement to reimbursement because of prior authorization.  38 C.F.R. §§ 17.52, 17.53, 17.54.  Therefore, the Veteran may recover the expenses associated with such treatment only if he qualifies for payment or reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120, or 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1000-1008. 

Unauthorized Medical Expenses

Under the current laws and regulations governing reimbursement of unauthorized medical expenses found at 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 (see VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110), in order to be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, the Veteran must satisfy each of three regulatory conditions: 

(a) The care or services were rendered:  (1) for an adjudicated service-connected disability; (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) for any disability of a Veteran if the Veteran has a total disability permanent in nature resulting from a service-connected disability; or (4) for any illness, injury, or dental condition of a Veteran who - (A) is a participant in a vocational rehabilitation program (as defined in section 3101(9) of this title); and (B) is medically determined to have been be in need of care or treatment; and 

(b) Emergency treatment not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and 

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses. 

The Veteran is service-connected for PTSD and a right knee disability.  The private treatment records dated on September 18, 2009, indicate that he was treated for upper respiratory complaints, symptoms of the flu and bronchitis.  There is no evidence, and the Veteran does not argue otherwise, that his respiratory disability aggravates an adjudicated service-connected disability, that he has a total disability permanent in nature resulting from a service-connected disability, or that he is a participant in a vocational rehabilitation program and is medically determined to have been in need of care or treatment.  

Accordingly, the Veteran does not meet the first criteria.  The disability treated was not a service-connected disability and there is no evidence that the disability otherwise meets the criteria considering such.  Thus, because the failure to satisfy any one of the above criteria precludes VA from paying or reimbursing of these private medical expenses, the Board finds that the preponderance of the evidence is against the claim for payment or reimbursement of unauthorized medical expenses under the provisions of 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  Therefore, the Veteran may recover the expenses associated with such treatments only if he qualifies for payment or reimbursement under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1000-1008. 

Veterans Millennium Health Care and Benefits Act

The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R.              §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act." 

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the service rendered occurred after the effective date of the "Millennium Bill Act."  Therefore, it is potentially applicable to the current appeal. 

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those Veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008. 

Moreover, under current laws and regulations (see VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110) the Veteran, in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, must show that his treatment satisfies all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson; 

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized); 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and 

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725, 38 C.F.R. § 17.1000-1008. 

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses. 

The Veteran was treated at a VA facility on September 15, 2009, with symptoms lasting two weeks, including productive cough with greenish sputum and bright red streaks.  He reported that his symptoms included chest congestion with non-productive cough, body aches, runny nose with clear drainage, and an upset stomach with cold sweat and chills, diarrhea, and lightheadedness.  He reported that a co-worker had recently been diagnosed with the swine flu.  His temperature was 98.6 degrees, his vital signs were stable, his lung sounds were clear and diminished on the right, and he rated his pain as a six on a ten-point pain scale.  He was diagnosed with an upper respiratory infection, provided antibiotic medication, and prescribed two days of bed rest; to return to work on September 18, 2009.  

Private treatment records dated on September 18, 2009, indicate that the Veteran presented for treatment in the early morning hours, complaining of cough, body aches, and fever.  He reported malaise, productive cough, and fever, and reported three days of antibiotic use.  He was calm and expressive, and no dizziness or distress was noted.  His temperature was 100.2 degrees, and his abnormal findings included a low grade fever, oropharyngeal erythema, and clear rhinorrhea.  He was diagnosed with influenza and bronchitis and provided additional prescription medication.  

With respect to whether a prudent layperson would have reasonably expected that a delay in seeking medical attention would be hazardous, a Fee Services Physician, in October 2009, determined that there was no clear emergency related to the Veteran's September 18, 2009 private treatment.  He reasoned that his vitals were stable, and he had seen a VA physician days prior.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Board is cognizant of the Veteran's assertion that he was concerned for his health due to his recent co-worker's diagnosis of swine flu, and that he was told by his VA physician to seek further care, either at VA or at an emergency room, if he experienced a higher temperature or dizziness.  Indeed, his temperature was higher on September 18, 2009, than it was on September 15, 2009.  However, there is no indication in any treatment notes, either VA or private, that the worsening of a specific symptom, in this case, a temperature, automatically rendered any subsequent treatment an emergency.  The private treatment records dated on September 18, 2009, indicate that the Veteran complained of a cough, body aches, and a fever.  He presented calm and expressive, with three days of antibiotic use and without dizziness or symptoms beyond those reported on September 15, 2009; and the physician considered the Veteran's fever a low-grade fever.  There is no indication that any treatment provider considered evaluation or diagnosis of swine flu appropriate.  The Board thus finds that these medical records, which do not show that a prudent layperson would have reasonably expected that a delay in seeking medical attention would be hazardous, are of greater probative value than any later statements from the Veteran that it was.  See Jandreau, supra; Buchanan, supra; Charles, supra.  The Board finds that any assertion by the Veteran that his medical condition was of such severity that a prudent person would conclude that a delay in medical treatment would pose a hazard to his life or health are not supported by the contemporaneous treatment records which at no time showed that his respiratory complaints were life threatening.  Id.  

Accordingly, the Veteran does not meet the second criteria, that the treatment claimed is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Thus, because the failure to satisfy any one of the above criteria precludes VA from paying or reimbursing of these private medical expenses, the Board finds that the preponderance of the evidence is against the claim for payment or reimbursement of unauthorized medical expenses under the provisions of The Veterans Millennium Health Care and Benefits Act.  See 38 C.F.R. § 17.1002. 

Conclusion

While the Board is sympathetic to the Veteran's arguments, the Board is bound by the criteria set forth above, and a review of all the potentially applicable laws and regulations does not reveal a provision under which payment or reimbursement of the unauthorized medical expenses in question may be made by VA.  38 U.S.C.A. §§ 1703, 1710, 1725, 1728.  Moreover, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing, Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)). 

The Board also considered the doctrine of reasonable doubt.  38 U.S.C.A.                § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Payment or reimbursement of unauthorized medical expenses incurred on September 18, 2009, is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


